DETAILED ACTION
This action is in response to applicant's amendment filed 11/19/21.
The examiner acknowledges the amendments to the claims.
Claims 1, 5-8, 10-15, 17-21 are pending in this application.  Claim 6 is withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 5-8, 10-15, 17-21 are allowable. The restriction requirement between Species 1-8, as set forth in the Office action mailed on 04/03/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/03/2020 is fully withdrawn.  Claim 6, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,667,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 11/19/2021, with respect to none of the prior art of record teaching or rendering obvious the claim limitations have been fully considered and are persuasive.  The rejection of claims 1-2, 4-5, 7-15, 17-21 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

To the claims:
Claim 6, line 1:  After “wherein the”, “biasing” is deleted and replaced with --bias--.


Reasons for Allowance
Claims 1, 5-8, 10-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a device including, inter alia, a shuttle located on a first working arm wherein the entire shuttle is longitudinally movable relative to the first working arm, and a bias device that biases a distal end of the first working arm away from a distal end of a second working arm when the shuttle is in a first position, and the bias device is free of biasing the first working arm when the shuttle is in a second position, as in claim 1, and a device including, inter alia, a shuttle located on a first working arm wherein the entire shuttle is slidable relative to the first working arm, and movement of the shuttle to a first position causes a bias device to bias a distal end of the first working arm away from a distal end of a second working arm, and movement of the shuttle to the second position deactivates the bias device such that the bias device is free of biasing the first working arm, as in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DIANE D YABUT/Primary Examiner, Art Unit 3771